Thomas, J.
This was a writ of replevin returnable to the court of common pleas, at the October term, 1851. It was entered and continued to the October term, 1852. At this term, and after the cause was opened to the jury, the defendants moved to dismiss the action, because the bond taken and returned omitted one item of the property described in the writ, and which was replevied, to wit, one single breaker. The court rightly overruled the motion. The objection was too late, and was waived by pleading to the action. Simonds v. Parker, 1 Met. 508; Wolcott v. Mead, 12 Met. 516.

Exceptions overruled